IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


FRANCIS BOYD,                                  : No. 172 EM 2016
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
COURT OF COMMON PLEAS OF                       :
PHILADELPHIA COUNTY,                           :
                                               :
                     Respondent                :


                                         ORDER



PER CURIAM

       AND NOW, this 16th day of December, 2016, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus, to the extent it seeks an order

compelling the adjudication of Petitioner’s pending Post Conviction Relief Act petition,

are GRANTED. The Court of Common Pleas of Philadelphia County is DIRECTED to

adjudicate Petitioner’s pending filing within 90 days.

       The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Philadelphia County.